The Court
said that the practice under the act for the relief of insolvent debtors, was, that only those should be discharged, who made their application within the three first days of the term; for, otherwise, the Court might be continually employed on this business, to the delay and detriment of every other.
The Prothonotary mentioned, on this occasion, that it was the constant practice to enquire, whether the writ of execution was returnable to the term, at which the defendant applied for his discharge.
The petition was dismissed.